Exhibit 10.2

TECO ENERGY, INC.
1996 EQUITY INCENTIVE PLAN

Restricted Stock Agreement

TECO Energy, Inc. (the “Company”) and ___________________________ (the
“Grantee”) have entered into this Restricted Stock Agreement (the “Agreement”)
dated April 21, 2003 under the Company’s 1996 Equity Incentive Plan (the
“Plan”). Capitalized terms not otherwise defined herein have the meanings given
to them in the Plan.

1.

Grant of Restricted Stock. Pursuant to the Plan and subject to the terms and
conditions set forth in this Agreement, the Company hereby grants, issues and
delivers to the Grantee ____________ shares of its Common Stock (the “Restricted
Stock”).

2.

Restrictions on Stock. Until the restrictions terminate under Section 3, unless
otherwise determined by the Committee:

(a)

the Restricted Stock may not be sold, assigned, pledged or transferred by the
Grantee; and

(b)

all shares of Restricted Stock will be forfeited and returned to the Company if
the Grantee ceases to be an employee of the Company or any business entity in
which the Company owns directly or indirectly 50% or more of the total voting
power or has a significant financial interest as determined by the Committee (an
“Affiliate”).

3.

Termination of Restrictions. The restrictions on all shares of Restricted Stock
will terminate on the earliest to occur of the following events:

(a)

the Grantee’s death;

(b)

the termination of Grantee’s employment with the Company or any Affiliate
because of a disability that would entitle the Grantee to benefits under the
long-term disability benefits program of the Company for which the Grantee is
eligible, as determined by the Committee;

(c)

the termination by the Company or any Affiliate of Grantee’s employment other
than for Cause as determined by the Committee. “Cause” means (i) willful and
continued failure of the Grantee to substantially perform his duties with the
Company or such Affiliate (other than by reason of physical or mental illness)
after written demand specifically identifying such failure is given to the
Grantee by the Company, or (ii) willful conduct by the Grantee that is
demonstrably and materially injurious to the Company. For purposes of this
subsection, “willful” conduct requires an act, or failure to act, that is not in
good faith and that is without reasonable belief that the action or omission was
in the best interest of the Company or the Affiliate;






--------------------------------------------------------------------------------

Exhibit 10.2

(d)

upon a resignation of employment in which the Committee determines in its sole
discretion that the removal of restrictions is appropriate;

(e)

upon a Change in Control. For purposes of this Agreement, a “Change in Control”
means a change in control of the Company of a nature that would be required to
be reported in response to Item 6(e) of Schedule 14A of Regulation 14A
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), whether or not the Company is in fact required to comply therewith;
provided, that, without limitation, such a Change in Control shall be deemed to
have occurred if:

(1)

any “person” (as such term is used in Sections 13(d) and 14(d) of the Exchange
Act), other than the Company, any trustee or other fiduciary holding securities
under an employee benefit plan of the Company or a corporation owned, directly
or indirectly, by the shareholders of the Company in substantially the same
proportions as their ownership of stock of the Company is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 30% or more of the
combined voting power of the Company’s then outstanding securities;

(2)

during any period of twenty-four (24) consecutive months (not including any
period prior to the date of this Agreement), individuals who at the beginning of
such period constitute the Board of Directors of the Company and any new
director (other than a director designated by a person who has entered into an
agreement with the Company to effect a transaction described in subsections (1),
(3) or (4) of this Section 3(e)) whose election by the Board of Directors of the
Company or nomination for election by the shareholders of the Company was
approved by a vote of at least two-thirds (2/3) of the directors then still in
office who either were directors at the beginning of such period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority thereof;

(3)

the shareholders of the Company approve a merger or consolidation of the Company
with any other corporation, other than (i) a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least 50% of the
combined voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation or (ii) a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no “person” (as defined above) acquires 30% or more of the combined
voting power of the Company’s then outstanding securities; or

(4)

the shareholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets; or


2



--------------------------------------------------------------------------------

Exhibit 10.2

(f)

the third anniversary of the date of this Agreement.

4.

Rights as Shareholder. Subject to the restrictions and other limitations and
conditions provided in this Agreement, the Grantee as owner of the Restricted
Stock will have all the rights of a shareholder, including but not limited to
the right to receive all dividends paid on, and the right to vote, such
Restricted Stock.

5.

Stock Certificates. Each certificate issued for shares of Restricted Stock will
be registered in the name of the Grantee and deposited by the Grantee, together
with a stock power endorsed in blank, with the Company and will bear a legend in
substantially the following form:

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS, CONDITIONS AND RESTRICTIONS (INCLUDING
RESTRICTIONS ON TRANSFER AND FORFEITURE PROVISIONS) CONTAINED IN AN AGREEMENT
BETWEEN THE REGISTERED OWNER AND TECO ENERGY, INC. A COPY OF SUCH AGREEMENT WILL
BE FURNISHED TO THE HOLDER OF THIS CERTIFICATE UPON WRITTEN REQUEST AND WITHOUT
CHARGE.

Upon the termination of the restrictions imposed under this Agreement as to any
shares of Restricted Stock deposited with the Company hereunder, the Company
will return to the Grantee (or to such Grantee’s legal representative,
beneficiary or heir) certificates, without such legend, for such shares.

6.

Adjustment of Terms. In the event of corporate transactions affecting the
Company’s outstanding Common Stock, the Committee will equitably adjust the
number and kind of shares subject to this Agreement to the extent provided by
the Plan.

7.

Notice of Election Under Section 83(b). If the Grantee makes an election under
Section 83(b) of the Internal Revenue Code of 1986, as amended, he will provide
a copy thereof to the Company within thirty days of the filing of such election
with the Internal Revenue Service.

8.

Withholding Taxes. The Grantee will pay to the Company, or make provision
satisfactory to the Committee for payment of, any taxes required by law to be
withheld in respect of the Restricted Stock no later than the date of the event
creating the tax liability. In the Committee’s discretion, such tax obligations
may be paid in whole or in part in shares of Common Stock, including the
Restricted Stock, valued at fair market value on the date of delivery. The
Company and its Affiliates may, to the extent permitted by law, deduct any such
tax obligations from any payment of any kind otherwise due to the Grantee.

9.

The Committee. Any determination by the Committee under, or interpretation of
the terms of, this Agreement or the Plan will be final and binding on the
Grantee.

10.

Limitation of Rights. The Grantee will have no right to continued employment by
virtue of this grant of Restricted Stock.

 


3



--------------------------------------------------------------------------------

Exhibit 10.2

11.

Amendment. The Company may amend, modify or terminate this Agreement, including
substituting another Award of the same or a different type and changing the date
of realization, provided that the Grantee’s consent to such action will be
required unless the action, taking into account any related action, would not
adversely affect the Grantee.

12.

Governing Law. This Agreement will be governed by and interpreted in accordance
with the laws of Florida.

 

 

 

TECO ENERGY, INC.





 

By: 





 

 

 

--------------------------------------------------------------------------------

 

 

 

C.E. Childress
Chief Human Resources Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 


4